        Case 1:13-cv-07789-LGS Document 1300 Filed 04/19/19 Page 1 of 2



April 19, 2019

Via ECF

Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:       In re Foreign Exchange Benchmark Rates Antitrust Litigation
                 Case No. 1:13-cv-07789-LGS (S.D.N.Y.)

Dear Judge Schofield:

        Pursuant to the Court’s April 16, 2019 Order (ECF No. 1299), Class Counsel in FOREX
respectfully oppose Nypl Plaintiffs’ “request for advance notice of the scheduling and noticing of
depositions in the U.K. and Europe.” Id.

       After extensive negotiations, Nypl Plaintiffs refused to enter into a coordinated deposition
protocol with the other FX-related actions (FOREX, Contant, and Allianz). Nypl, ECF No. 399.
Instead, Nypl Plaintiffs insisted on a deposition order specific to their action, which the Court
entered on March 18, 2019. Nypl, ECF No. 425. In that order, Nypl Plaintiffs stipulated to the
Court that as to depositions of parties and their current and former employees, Nypl Plaintiffs “are
only seeking the depositions” of: (1) signatories to certain plea and deferred prosecution
agreements and/or a Rule 30(b)(6) deposition concerning the same; and (2) Matthew Gardiner.
ECF No. 425 at 2-3. During the various negotiations about deposition protocol orders, counsel for
Nypl Plaintiffs made these same representations to all other parties, including Class Counsel in
FOREX.

        Although Nypl Plaintiffs agreed not to take depositions of current and former employees,
the Nypl deposition order does grant them limited rights regarding these depositions, including
foreign ones. Nypl Plaintiffs are permitted to attend the depositions, purchase copies of their
transcripts, and use those transcripts in their action. Id. at 3. However, the Nypl Plaintiffs agreed
that they “may not examine the witness at any such depositions.” Id. (emphasis added).

       Nypl Plaintiffs make the vague request that Class Counsel should provide them with
advance notice of the scheduling and noticing of foreign depositions. Nypl Plaintiffs offer no
reasons why they need advance notice of the scheduling and noticing of foreign depositions that
they agreed not to take. Class Counsel will provide the Nypl Plaintiffs the same notice of
confirmed deposition dates and times that they provide to all other parties. Because Nypl Plaintiffs
chose not to join the coordination order, however, they should not be entitled to letters of request
and matters including confidential material that has been unearthed by counsel or procured through
settlement agreements in the FOREX actions.
        Case 1:13-cv-07789-LGS Document 1300 Filed 04/19/19 Page 2 of 2
Honorable Lorna G. Schofield
April 19, 2019
Page 2


        Having stipulated to the depositions they need to prove their claims, Nypl Plaintiffs must
now abide by their choice. To allow otherwise would invite chaos into the already difficult
challenge of coordinating foreign depositions between two Courts and among three actions. The
Court should deny Nypl Plaintiffs’ request, which appears to seek, without legal basis, free
assistance from counsel in the other actions.

       Finally, the efficient scheduling and examination of foreign depositions is being frustrated
by delay tactics employed by witnesses and their counsel, including relying on portions of the
Deposition Protocol. We have been discussing these matters with certain defendants as well as
other Plaintiffs’ counsel and will continue to do so. If the issues remain unresolved, we may be
requesting relief.

                                     Respectfully submitted,

 SCOTT+SCOTT ATTORNEYS AT LAW LLP                     HAUSFELD LLP

  s/ Christopher M. Burke                              s/ Michael D. Hausfeld
 Christopher M. Burke                                 Michael D. Hausfeld
 600 W. Broadway, Suite 3300                          1700 K Street NW, Suite 650
 San Diego, CA 92101                                  Washington, DC 20006
 (619) 233-4565                                       (202) 540-7200
 cburke@scott-scott.com                               mhausfeld@hausfeld.com

                                 Interim Co-Lead Class Counsel
